Title: From George Washington to Jonathan Arnold, 5 March 1783
From: Washington, George
To: Arnold, Jonathan


                        
                            Sir
                            Head Quarters Newburgh 5th March 1783
                        
                        I have to acknowledge the receipt of your Letter of the 11th february.
                        The detail I gave in my letter to you of the 5th february respecting the transmission of Captain Maccombers
                            Report was not occasioned by any thing contained in your Letter of 28 Jany but only from a Wish that my proceedings in the
                            matter might be perfectly understood by you.
                        I now inclose you Copy of the Answers of Cap. Macomber to the interrogatories you was pleased to put to him
                            thro me. I have the honor to be Sir Your very Obed. Servt
                        
                            Go: Washington
                        
                    